As filed with the Securities and Exchange Commission on September 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21334 NEUBERGER BERMAN INCOME OPPORTUNITY FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President c/o Neuberger Berman Management LLC Neuberger Berman Income Opportunity Fund Inc. 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: October 31, 2010 Date of reporting period: July 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”) (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. JULY 31, 2010 Schedule of Investments Income Opportunity Fund Inc. (UNAUDITED) PRINCIPAL AMOUNT ($000's omitted) VALUE† ($000's omitted) Bank Loan Obligationsµ (0.8%) Industrial Equipment (0.4%) Rental Services Corp., Term Loan, 4.03%, due 11/30/13 ^ Radio & Television (0.4%) Univision Communications, Inc., Term Loan B, due 9/29/14 ^ Total Bank Loan Obligations (Cost $837) Corporate Debt Securities (144.0%) Airlines (2.5%) Delta Air Lines, Inc., Senior Secured Notes, 9.50%, due 9/15/14 ñ United Airlines, Inc., Pass-Through Certificates, Ser. 2009-2, Class A, 9.75%, due 1/15/17 United Airlines, Inc., Pass-Through Certificates, Ser. 2007-1, Class A, 6.64%, due 7/2/22 Auto Loans (4.8%) Ford Motor Credit Co. LLC, Senior Unsecured Notes, 7.00%, due 10/1/13 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.00%, due 12/15/16 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 6.63%, due 8/15/17 Ø Ford Motor Credit Co. LLC, Senior Unsecured Notes, 8.13%, due 1/15/20 Automakers (1.6%) Ford Holdings, Inc., Guaranteed Notes, 9.30%, due 3/1/30 ØØ Ford Motor Co., Senior Unsecured Notes, 9.98%, due 2/15/47 Navistar Int'l Corp., Guaranteed Notes, 8.25%, due 11/1/21 Banking (9.5%) Ally Financial, Inc., Notes, 6.88%, due 8/28/12 Ally Financial, Inc., Subordinated Notes, 8.00%, due 12/31/18 Ally Financial, Inc., Guaranteed Notes, 8.00%, due 11/1/31 CIT Group, Inc., Senior Secured Notes, 7.00%, due 5/1/13 CIT Group, Inc., Senior Secured Notes, 7.00%, due 5/1/16 CIT Group, Inc., Senior Secured Notes, 7.00%, due 5/1/17 Beverage (1.1%) Constellation Brands, Inc., Guaranteed Notes, 7.25%, due 9/1/16 Building & Construction (0.4%) Meritage Homes Corp., Guaranteed Notes, 7.15%, due 4/15/20 ØØ Building Materials (2.5%) Masco Corp., Senior Unsecured Notes, 6.13%, due 10/3/16 Masco Corp., Senior Unsecured Notes, 7.13%, due 3/15/20 Ply Gem Industries, Inc., Senior Secured Notes, 11.75%, due 6/15/13 USG Corp., Guaranteed Notes, 9.75%, due 8/1/14 ñ Chemicals (4.4%) Ashland, Inc., Guaranteed Notes, 9.13%, due 6/1/17 CF Industries, Inc., Guaranteed Notes, 6.88%, due 5/1/18 CF Industries, Inc., Guaranteed Notes, 7.13%, due 5/1/20 LBI Escrow Corp., Senior Secured Notes, 8.00%, due 11/1/17 ñ Momentive Performance Materials, Inc., Guaranteed Notes, 12.50%, due 6/15/14 Momentive Performance Materials, Inc., Guaranteed Notes, 11.50%, due 12/1/16 Consumer/Commercial/Lease Financing (3.9%) American General Finance Corp., Senior Unsecured Medium-Term Notes, Ser. I, 5.85%, due 6/1/13 American General Finance Corp., Senior Unsecured Medium-Term Notes, Ser. J, 6.90%, due 12/15/17 Int'l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. R, 5.30%, due 5/1/12 Int'l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. Q, 5.25%, due 1/10/13 Int'l Lease Finance Corp., Senior Unsecured Notes, 8.63%, due 9/15/15 ñ Department Stores (0.8%) Macy's Retail Holdings, Inc., Guaranteed Unsecured Notes, 7.00%, due 2/15/28 Macy's Retail Holdings, Inc., Guaranteed Senior Notes, 6.90%, due 4/1/29 Diversified Capital Goods (0.4%) RBS Global & Rexnord Corp., Guaranteed Notes, 8.50%, due 5/1/18 ñ Electric - Generation (9.1%) Calpine Construction Finance Co. L.P., Senior Secured Notes, 8.00%, due 6/1/16 ñ Calpine Corp., Senior Secured Notes, 7.25%, due 10/15/17 ñ Dynegy Holdings, Inc., Senior Unsecured Notes, 7.75%, due 6/1/19 Dynegy-Roseton Danskammer, Pass-Through Certificates, Ser. B, 7.67%, due 11/8/16 Edison Mission Energy, Senior Unsecured Notes, 7.00%, due 5/15/17 Edison Mission Energy, Senior Unsecured Notes, 7.20%, due 5/15/19 Edison Mission Energy, Senior Unsecured Notes, 7.63%, due 5/15/27 Energy Future Holdings Corp., Guaranteed Notes, 10.88%, due 11/1/17 Energy Future Holdings Corp., Guaranteed Notes, 11.25%, due 11/1/17 NRG Energy, Inc., Guaranteed Notes, 7.25%, due 2/1/14 60 NRG Energy, Inc., Guaranteed Notes, 7.38%, due 2/1/16 61 NRG Energy, Inc., Guaranteed Notes, 7.38%, due 1/15/17 RRI Energy, Inc., Senior Unsecured Notes, 7.63%, due 6/15/14 Electric - Integrated (0.4%) IPALCO Enterprises, Inc., Senior Secured Notes, 7.25%, due 4/1/16 ñ Electronics (3.9%) Advanced Micro Devices, Inc., Senior Unsecured Notes, 8.13%, due 12/15/17 Advanced Micro Devices, Inc., Senior Unsecured Notes, 7.75%, due 8/1/20 ñØ Flextronics Int'l Ltd., Senior Subordinated Notes, 6.25%, due 11/15/14 Freescale Semiconductor, Inc., Senior Secured Notes, 9.25%, due 4/15/18 ñ NXP BV Funding LLC, Senior Secured Notes, 9.75%, due 8/1/18 ñØØ Energy - Exploration & Production (7.3%) ATP Oil & Gas Corp., Senior Secured Notes, 11.88%, due 5/1/15 ñ Chesapeake Energy Corp., Guaranteed Notes, 7.63%, due 7/15/13 Chesapeake Energy Corp., Guaranteed Notes, 9.50%, due 2/15/15 Cimarex Energy Co., Guaranteed Notes, 7.13%, due 5/1/17 Denbury Resources, Inc., Guaranteed Notes, 8.25%, due 2/15/20 Forest Oil Corp., Guaranteed Notes, 8.50%, due 2/15/14 Linn Energy LLC, Senior Unsecured Notes, 8.63%, due 4/15/20 ñ Newfield Exploration Co., Senior Subordinated Notes, 6.63%, due 4/15/16 Pioneer Natural Resources Co., Guaranteed Senior Notes, 5.88%, due 7/15/16 Quicksilver Resources, Inc., Guaranteed Notes, 11.75%, due 1/1/16 65 SandRidge Energy, Inc., Guaranteed Notes, 8.00%, due 6/1/18 65 ñ Food & Drug Retailers (2.2%) Rite Aid Corp., Senior Secured Notes, 9.75%, due 6/12/16 Rite Aid Corp., Senior Secured Notes, 10.38%, due 7/15/16 SUPERVALU, Inc., Senior Unsecured Notes, 8.00%, due 5/1/16 Food - Wholesale (1.0%) Del Monte Corp., Guaranteed Notes, 7.50%, due 10/15/19 Michael Foods, Inc., Senior Notes, 9.75%, due 7/15/18 ñ Forestry/Paper (1.8%) Georgia-Pacific LLC, Guaranteed Notes, 7.00%, due 1/15/15 ñ PE Paper Escrow GmbH, Senior Secured Notes, 12.00%, due 8/1/14 ñ Gaming (6.9%) FireKeepers Development Authority, Senior Secured Notes, 13.88%, due 5/1/15 ñ Harrah's Operating Co., Inc., Guaranteed Notes, 5.63%, due 6/1/15 Harrah's Operating Co., Inc., Guaranteed Notes, 10.75%, due 2/1/16 MGM Mirage, Inc., Senior Secured Notes, 11.13%, due 11/15/17 MGM Mirage, Inc., Senior Secured Notes, 9.00%, due 3/15/20 ñ Peninsula Gaming LLC, Senior Secured Notes, 8.38%, due 8/15/15 Peninsula Gaming LLC, Guaranteed Notes, 10.75%, due 8/15/17 Pokagon Gaming Authority, Senior Notes, 10.38%, due 6/15/14 ñ San Pasqual Casino Development Group, Inc., Notes, 8.00%, due 9/15/13 ñ Gas Distribution (9.1%) AmeriGas Partners L.P., Senior Unsecured Notes, 7.13%, due 5/20/16 El Paso Corp., Senior Unsecured Notes, 7.00%, due 6/15/17 El Paso Energy Corp., Global Medium-Term Notes, 7.80%, due 8/1/31 Ferrellgas L.P., Senior Unsecured Notes, 6.75%, due 5/1/14 Ferrellgas L.P., Senior Unsecured Notes, 9.13%, due 10/1/17 65 Ferrellgas Partners L.P., Senior Unsecured Notes, 6.75%, due 5/1/14 65 Ferrellgas Partners L.P., Senior Unsecured Notes, 8.63%, due 6/15/20 Inergy L.P., Guaranteed Notes, 8.75%, due 3/1/15 70 Inergy L.P., Guaranteed Notes, 8.25%, due 3/1/16 74 MarkWest Energy Partners L.P., Guaranteed Notes, Ser. B, 6.88%, due 11/1/14 MarkWest Energy Partners L.P., Guaranteed Notes, Ser. B, 8.75%, due 4/15/18 Sabine Pass LNG L.P., Senior Secured Notes, 7.50%, due 11/30/16 Health Care (4.1%) Columbia Healthcare Corp., Senior Unsecured Notes, 7.50%, due 12/15/23 Columbia/HCA Corp., Senior Unsecured Notes, 7.69%, due 6/15/25 Columbia/HCA Corp., Senior Unsecured Notes, 7.05%, due 12/1/27 HCA, Inc., Secured Notes, 9.25%, due 11/15/16 HCA, Inc., Secured Notes, 9.63%, due 11/15/16 HCA, Inc., Senior Secured Notes, 8.50%, due 4/15/19 Health Facilities (3.6%) DaVita, Inc., Guaranteed Notes, 7.25%, due 3/15/15 Health Management Associates, Inc., Senior Secured Notes, 6.13%, due 4/15/16 National MENTOR Holdings, Inc., Guaranteed Notes, 11.25%, due 7/1/14 Tenet Healthcare Corp., Senior Secured Notes, 8.88%, due 7/1/19 ñ US Oncology, Inc., Senior Secured Notes, 9.13%, due 8/15/17 Health Services (2.6%) Omnicare, Inc., Guaranteed Notes, 6.88%, due 12/15/15 Omnicare, Inc., Guaranteed Notes, 7.75%, due 6/1/20 Service Corp. Int'l, Senior Unsecured Notes, 7.38%, due 10/1/14 Service Corp. Int'l, Senior Unsecured Notes, 6.75%, due 4/1/15 Service Corp. Int'l, Senior Unsecured Notes, 7.00%, due 6/15/17 Service Corp. Int'l, Senior Unsecured Notes, 7.50%, due 4/1/27 Hotels (1.8%) Host Hotels & Resorts L.P., Guaranteed Notes, 6.88%, due 11/1/14 Host Hotels & Resorts L.P., Guaranteed Notes, Ser. O, 6.38%, due 3/15/15 Host Hotels & Resorts L.P., Guaranteed Notes, Ser. Q, 6.75%, due 6/1/16 Investments & Misc. Financial Services (1.1%) Icahn Enterprises L.P., Guaranteed Notes, 7.75%, due 1/15/16 Leisure (0.5%) Cedar Fair L.P., Guaranteed Notes, 9.13%, due 8/1/18 ñ Machinery (1.4%) Case New Holland, Inc., Senior Notes, 7.88%, due 12/1/17 ñ Media - Broadcast (3.8%) Clear Channel Communications, Inc., Senior Unsecured Notes, 5.75%, due 1/15/13 LIN Television Corp., Guaranteed Notes, Ser. B, 6.50%, due 5/15/13 Sirius XM Radio, Inc., Guaranteed Notes, 8.75%, due 4/1/15 ñ Umbrella Acquisition, Inc., Guaranteed Notes, 9.75%, due 3/15/15 ñ XM Satellite Radio, Inc., Senior Secured Notes, 11.25%, due 6/15/13 ñ XM Satellite Radio, Inc., Guaranteed Notes, 13.00%, due 8/1/13 ñ Media - Cable (8.7%) Cequel Communications Holdings I LLC, Senior Unsecured Notes, 8.63%, due 11/15/17 ñ CSC Holdings, Inc., Senior Unsecured Notes, 8.50%, due 6/15/15 DISH DBS Corp., Guaranteed Notes, 7.88%, due 9/1/19 EchoStar DBS Corp., Guaranteed Notes, 6.63%, due 10/1/14 Videotron Ltee, Guaranteed Senior Unsecured Notes, 6.88%, due 1/15/14 Videotron Ltee, Guaranteed Notes, 9.13%, due 4/15/18 Virgin Media Finance PLC, Guaranteed Notes, 9.13%, due 8/15/16 Virgin Media Finance PLC, Guaranteed Notes, Ser. 1, 9.50%, due 8/15/16 Media - Services (2.6%) Nielsen Finance LLC, Guaranteed Notes, 11.50%, due 5/1/16 The Interpublic Group of Cos., Inc., Senior Unsecured Notes, 10.00%, due 7/15/17 WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 Medical Products (0.4%) Boston Scientific Corp., Senior Unsecured Notes, 6.00%, due 1/15/20 Metals/Mining Excluding Steel (2.0%) Arch Coal, Inc., Guaranteed Notes, 8.75%, due 8/1/16 ñ Arch Western Finance Corp., Guaranteed Notes, 6.75%, due 7/1/13 Peabody Energy Corp., Guaranteed Notes, 7.38%, due 11/1/16 Multi - Line Insurance (0.6%) American Int'l Group, Inc., Junior Subordinated Debentures, 8.18%, due 5/15/58 µ Packaging (2.0%) Ball Corp., Guaranteed Notes, 7.13%, due 9/1/16 ØØ Ball Corp., Guaranteed Notes, 6.63%, due 3/15/18 Crown Americas LLC, Guaranteed Notes, 7.75%, due 11/15/15 Crown Americas LLC, Guaranteed Notes, 7.63%, due 5/15/17 ñ Owens-Brockway Glass Container, Inc., Guaranteed Notes, 7.38%, due 5/15/16 Printing & Publishing (1.9%) Cengage Learning Acquisitions, Inc., Senior Notes, 10.50%, due 1/15/15 ñ Gannett Co., Inc., Guaranteed Notes, 8.75%, due 11/15/14 ñ Gannett Co., Inc., Guaranteed Notes, 9.38%, due 11/15/17 ñ REITs (2.1%) Ventas Realty L.P., Guaranteed Notes, 6.50%, due 6/1/16 Ventas Realty L.P., Guaranteed Notes, Ser. 1, 6.50%, due 6/1/16 Ventas Realty L.P., Guaranteed Notes, 6.75%, due 4/1/17 Restaurants (0.3%) OSI Restaurant Partners, Inc., Guaranteed Notes, 10.00%, due 6/15/15 Software/Services (5.4%) Ceridian Corp., Guaranteed Notes, 11.25%, due 11/15/15 Ceridian Corp., Guaranteed Notes, 12.25%, due 11/15/15 Fidelity National Information Services, Inc., Guaranteed Notes, 7.63%, due 7/15/17 ñ Fidelity National Information Services, Inc., Guaranteed Notes, 7.88%, due 7/15/20 ñ Lender Processing Services, Inc., Guaranteed Notes, 8.13%, due 7/1/16 SunGard Data Systems, Inc., Guaranteed Notes, 9.13%, due 8/15/13 SunGard Data Systems, Inc., Guaranteed Notes, 10.63%, due 5/15/15 SunGard Data Systems, Inc., Guaranteed Notes, 10.25%, due 8/15/15 Specialty Retail (1.0%) Toys "R" Us Property Co. I LLC, Guaranteed Notes, 10.75%, due 7/15/17 Steel Producers/Products (2.2%) Steel Dynamics, Inc., Guaranteed Notes, 6.75%, due 4/1/15 Steel Dynamics, Inc., Guaranteed Notes, 7.75%, due 4/15/16 Tube City IMS Corp., Guaranteed Notes, 9.75%, due 2/1/15 United States Steel Corp., Senior Unsecured Notes, 6.65%, due 6/1/37 Support - Services (2.5%) Knowledge Learning Corp., Inc., Guaranteed Notes, 7.75%, due 2/1/15 ñ RSC Equipment Rental, Inc., Senior Unsecured Notes, 9.50%, due 12/1/14 RSC Equipment Rental, Inc., Guaranteed Notes, 10.25%, due 11/15/19 ñ United Rentals N.A., Inc., Guaranteed Notes, 7.00%, due 2/15/14 United Rentals N.A., Inc., Guaranteed Notes, 10.88%, due 6/15/16 Telecom - Integrated/Services (15.1%) Citizens Communications Co., Senior Unsecured Notes, 9.00%, due 8/15/31 Dycom Investments, Inc., Guaranteed Notes, 8.13%, due 10/15/15 Frontier Communications Corp., Senior Unsecured Notes, 8.25%, due 4/15/17 ñ GCI, Inc., Senior Unsecured Notes, 8.63%, due 11/15/19 Integra Telecom Holdings, Inc., Senior Secured Notes, 10.75%, due 4/15/16 ñ Intelsat Bermuda Ltd., Guaranteed Notes, 11.50%, due 2/4/17 Intelsat Jackson Holdings Ltd., Guaranteed Notes, 8.50%, due 11/1/19 ñ Intelsat Subsidiary Holdings Co. Ltd., Guaranteed Notes, 8.88%, due 1/15/15 Intelsat Subsidiary Holdings Co. Ltd., Guaranteed Notes, Ser. B, 8.88%, due 1/15/15 ñ Level 3 Financing, Inc., Guaranteed Notes, 8.75%, due 2/15/17 Level 3 Financing, Inc., Guaranteed Notes, 10.00%, due 2/1/18 PAETEC Holding Corp., Senior Secured Notes, 8.88%, due 6/30/17 Qwest Corp., Senior Unsecured Notes, 8.38%, due 5/1/16 Valor Telecommunications Enterprises Finance Corp., Guaranteed Notes, 7.75%, due 2/15/15 Windstream Corp., Guaranteed Notes, 8.13%, due 8/1/13 Windstream Corp., Guaranteed Notes, 8.63%, due 8/1/16 Windstream Corp., Guaranteed Notes, 7.00%, due 3/15/19 Telecom - Wireless (4.7%) Clearwire Communications LLC, Senior Secured Notes, 12.00%, due 12/1/15 ñ Cricket Communications, Inc., Senior Secured Notes, 7.75%, due 5/15/16 MetroPCS Wireless, Inc., Guaranteed Notes, 9.25%, due 11/1/14 Sprint Capital Corp., Guaranteed Notes, 6.88%, due 11/15/28 Total Corporate Debt Securities (Cost $148,272) NUMBER OF SHARES Short-Term Investments (2.4%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $2,597) Total Investments (147.2%) (Cost $151,706) ## Liabilities, less cash, receivables and other assets [(33.4%)] Liquidation Value of Perpetual Preferred Shares [(13.8%)] Total Net Assets Applicable to Common Shareholders (100.0%) See Notes to Schedule of Investments July 31, 2010 (Unaudited) Notes to Schedule of Investments † The value of investments in debt securities by Neuberger Berman Income Opportunity Fund Inc. (the “Fund”) is determined daily by Neuberger Berman Management LLC (“Management”) primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include considerations such as: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The value of investments in equity securities by the Fund is determined by Management primarily by obtaining valuations from an independent pricing service based on the latest sale price when that price is readily available. Securities traded primarily on the NASDAQ Stock Market are normally valued by the Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. For both debt and equity securities, Management has developed a process to periodically review information provided by independent pricing services. For both debt and equity securities, if a valuation is not available from an independent pricing service or if Management has reason to believe that the valuation does not represent the amount a fund might reasonably expect to receive on a current sale in an orderly transaction, the Fund seeks to obtain quotations from principal market makers. If such quotations are not readily available, the security is valued using methods the Board of Directors of the Fund (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. Foreign security prices are furnished by independent quotation services and expressed in local currency values. Foreign security prices are currently translated from the local currency into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that the Fund could expect to receive for those securities. In this event, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors. In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices the Fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. Short-term debt securities with less than 60 days until maturity may be valued at cost, which, when combined with interest earned, is expected to approximate market value. In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by the Fund are carried at “fair value” as defined by ASC 820. Under ASC 820, fair value is defined as the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in determining the value of the Fund’s investments, some of which are discussed above. Significant management judgement may be necessary to estimate fair value in accordance with ASC 820. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. For information on the Fund’s significant accounting policies, please refer to the Fund’s most recent shareholder reports. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of July 31, 2010: Asset Valuation Inputs (000’s omitted) Level 1 Level 2 Level 3§ Total Investments: Bank Loan Obligations: Industrial Equipment - - Radio & Television - - Total Bank Loan Obligations - - Corporate Debt Securities Airlines - Auto Loans - - Automakers - - Banking - - Beverage - - Building & Construction - - Building Materials - - Chemicals - - Consumer/Commercial/Lease Financing - - Department Stores - - Diversified Capital Goods - - Electric - Generation - - Electric - Integrated - - Electronics - - Energy - Exploration & Production - - Food & Drug Retailers - - Food - Wholesale - - Forestry/Paper - - Gaming - - Gas Distribution - - Health Care - - Health Facilities - - Health Services - - Hotels - - Investments & Misc. Financial Services - - Leisure - - Machinery - - Media - Broadcast - Media - Cable - - Media - Services - - Medical Products - - Metals/Mining Excluding Steel - - Multi - Line Insurance - - Packaging - - Printing & Publishing - - REITs - - Restaurants - - Software/Services - - Specialty Retail - - Steel Producers/Products - - Support - Services - - Telecom - Integrated/Services - - Telecom - Wireless - - Total Corporate Debt Securities - Short-Term Investments - - Total Investments $ - $ 155,941 $ 3,015 $ 158,956 § The following is a reconciliation between the beginning and ending balances of investments in which significant unobservable inputs (Level 3) were used in determining value: For information on the Fund’s significant accounting policies, please refer to the Fund’s most recent shareholder reports. (000’s omitted) Investments in Securities: Beginning balance, as of11/1/09 Accrued discounts/ (premiums) Realized gain/loss and change in unrealized appreciation/ (depreciation) Net purchases/ (sales) Net transfers in to Level 3 Net transfers out of Level 3 Balance, as of 7/31/10 Net change in unrealized appreciation/ (depreciation) from investments still held as of 7/31/10 Corporate Debt Securities Airlines $- $- Media - Broadcast - 24 81 - 81 ## At July 31, 2010, the cost of investments for U.S. federal income tax purposes was $151,885,000. Gross unrealized appreciation of investments was $8,238,000 and gross unrealized depreciation of investments was $1,167,000, resulting in net unrealized appreciation of $7,071,000 based on cost for U.S. federal income tax purposes. È All or a portion of this security is on loan. ñ Restricted security subject to restrictions on resale under federal securities laws. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers under Rule 144A, under the Securities Act of 1933, as amended, and have been are have been deemed by the investment manager to be liquid.At July 31, 2010, these securities amounted to approximately $33,300,000 or 30.8% of net assets applicable to common shareholders. ØØ All or a portion of this security is segregated in connection with obligations for when-issued and delayed delivery purchase commitments. µ Floating rate securities are securities whose yields vary with a designated market index or market rate. These securities are shown at their current rates as of July 31, 2010. ^^ Denotes a step-up bond: a zero coupon bond that converts to a fixed rate of interest at a designated future date. Ø All or a portion of this security was purchased on a when-issued basis.At July 31, 2010, these securities amounted to $1,008,000 or 0.9% of net assets. ^ All or a portion of these securities were purchased on a delayed delivery basis. As of July 31, 2010, the value of the Fund’s unfunded loan commitments was $814,000, pursuant to the following loan agreements: Borrower Principal Amount Value Rental Services Corp., Term Loan, due 11/30/13 Univision Communications, Inc., Term Loan B, due 9/29/14 This portion of these securities has not settledas of July 31, 2010 and thus does not have an interest rate in effect.Interest rates do not take effect until settlement. For information on the Fund’s significant accounting policies, please refer to the Fund’s most recent shareholder reports. Item 2. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (“1940 Act”)), as of a date within 90 days of the filing date of this document, the Chief Executive Officer and Treasurer and Principal Financial and Accounting Officer of the Registrant have concluded that such disclosure controls and procedures are effectively designed to ensure that information required to be disclosed by the Registrant on Form N-CSR and Form N-Q is accumulated and communicated to the Registrant’s management to allow timely decisions regarding required disclosure. (b) There were no significant changes in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits The certifications required by Rule 30a-2(a) of the 1940 Act are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman Income Opportunity Fund Inc. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: September 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: September 27, 2010 By: /s/John M. McGovern John M. McGovern Treasurer and Principal Financial and Accounting Officer Date: September 27, 2010
